EXHIBIT 10.5

RYERSON

SUPPLEMENTAL RETIREMENT PLAN

FOR COVERED EMPLOYEES

(As Amended through March 10, 2007)

ARTICLE 1

1.1 Purpose.

It is the intention of Ryerson, Inc. (the “Company”) to maintain appropriate
levels of retirement benefits for individuals who are entitled to benefits under
the Ryerson Pension Plan, including any supplements thereto (collectively, the
“Pension Plan”). Accordingly, the Company hereby establishes the Ryerson
Supplemental Retirement Plan for Covered Employees (the “Plan”) to provide
benefits to eligible persons in a manner so as to maintain the level of total
retirement benefits which, but for the limitations on benefits required by
Section 415 and 401(a)(17) of the Internal Revenue Code of 1986, as amended (the
“Code”), would otherwise be payable to such persons under the Pension Plan. The
Plan shall maintain such total retirement benefit levels by means of
supplemental unfunded payments made by the Employers (as defined in Section 1.3)
to the individuals eligible for such payments as more fully described in
Articles 3 and 4. The Plan is intended to be an “excess benefit plan” described
in Section 3(36) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); provided, however, that, to the extent, if any, that the Plan
provides benefits which cannot be provided by an excess benefit plan, the Plan
shall constitute an unfunded plan maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees.

1.2 Effective Date.

The Plan is effective as of April 30, 1996 (the “Effective Date”).

1.3 Employers. The Company and any of its affiliates which, with the consent of
the Company, adopt the Plan are referred to collectively herein as the
“Employers” and individually as an “Employer”.

1.4 Source of Benefit Payments; Funding Not Required.

The amount of any benefit payable under the Plan to any Participant (as defined
in Section 3.1) (or Beneficiary (as defined in Section 3.2)) shall be paid from
the general revenues of the Employer that employed such Participant; provided,
however, that if a Participant has been employed by more than one Employer, the
portion of his Plan benefits payable by any such Employer shall be in proportion
to the benefit he accrued under the Pension Plan for his period of service with
the applicable Employer. An Employer’s obligation under the Plan shall be
reduced to the extent that any amounts due under the Plan are paid from one or
more trusts, the assets of which are subject to the claims of general creditors
of the Employers; provided, however, that nothing in the Plan shall require the
Company or any Employer to establish any



--------------------------------------------------------------------------------

trust to provide benefits under the Plan. None of the individuals entitled to
benefits under the Plan will have any claim on, or any beneficial ownership
interest in, any assets of any Employer, and any rights of such individuals
under the Plan will constitute unsecured contractual rights only.

1.5 Definitions.

Unless the context clearly requires otherwise, any word, term or phrase used in
the Plan will have the same meaning as is assigned to it under the terms of the
Pension Plan.

ARTICLE 2

2.1 Retirement Committee.

The Company hereby delegates authority to administer the Plan to the Pension
Plan Retirement Committee (the “Committee”) as established under the Pension
Plan. Any action by the Committee shall be evidenced by a written document,
certified by the Secretary of the Committee. References to the Company’s
authority, right, or power to act contained in any notice, disclosure, or
communication which is made with a view toward effectuating the purposes of the
Plan shall be construed to include such actions by the Committee on the
Company’s behalf and such actions by others to whom the Committee has delegated
its authority.

2.2 Authority of Committee.

The Committee shall have authority to control and manage the operation and
administration of the Plan, including the authority and discretion to construe
and interpret the Plan, decide all questions of eligibility for and the amount,
manner and time of payment of Supplemental Retirement Benefits (as defined in
Section 3.1) hereunder and such other rights and powers necessary or convenient
to the carrying out of its functions hereunder. The authority and
responsibilities of the Committee shall be coextensive with its authority and
responsibilities under the Pension Plan.

ARTICLE 3

3.1 Participation.

Each employee or former employee of an Employer who, on or after the Effective
Date, is entitled to an accrued benefit under the Pension Plan the amount of
which is limited by reason of the application of the limitations imposed by Code
Sections 415 or 401(a)(17), as amended from time to time, and the regulations
and rulings thereunder or the terms of the Pension Plan implementing those
limitations (the “Code Limitations”) shall be a “Participant” in the Plan and
shall be entitled to receive the benefits (the “Supplemental Retirement
Benefits”), if any, determined in accordance with Article 4 hereof. Any
individual who had an accrued benefit

 

2



--------------------------------------------------------------------------------

under the Inland Steel Industries Supplemental Retirement Benefit Plan for
Covered Employees and the Inland Steel Industries Special Retirement Benefit
Plan for Covered Employees Plan (collectively, the “ISI Supplemental Plans”)
which was assumed by the Company effective as of the Effective Date shall also
be a Participant in the Plan, subject to the terms and conditions thereof,
regardless of whether such individual would otherwise be a Participant under the
foregoing provisions of this Section 3.1.

3.2 Beneficiary.

The spouse or other person entitled to a benefit under the Pension Plan upon the
death of a Participant hereunder shall, upon the death of the Participant, be a
“Beneficiary” under the Plan entitled to receive the Supplemental Retirement
Benefit, if any, determined in accordance with Article 4 hereof.

3.3 Restricted Participation.

Notwithstanding any other provision of the Plan to the contrary, if the
Committee determines that participation by one or more Participants (or payment
of benefits to any Beneficiary) shall cause the Plan as applied to any Employer
to be subject to Part 2, 3 or 4 of Title I of ERISA, the entire interest of such
Participant or Beneficiary under the Plan shall, in the discretion of the
Committee, be immediately paid to such Participant or Beneficiary, as
applicable, by the applicable Employer, or shall otherwise be segregated from
the Plan, and such Participant(s) or Beneficiary(ies) shall cease to have any
interest under the Plan.

ARTICLE 4

4.1 Amount of Supplemental Retirement Benefit.

The amount of the Supplemental Retirement Benefit which a Participant or
Beneficiary shall be entitled to receive and the Employers shall be obligated to
pay under the Plan as of any date shall be equal to the greater of the amount
determined under paragraph (a) or (b) below:

(a) the excess, if any, of the amount described in subparagraph (i) of this
Section 4.1 over the amount described in paragraph (ii) of this Section 4.1:

(i) The amount of the benefit (expressed in the same form and commencing at the
same time as that of the benefit that the Participant is actually receiving
under the Pension Plan) that the Participant would have been entitled to receive
as of that date under the Pension Plan, determined without regard to the Code
Limitations.

(ii) The amount of benefit which the Participant or Beneficiary actually
receives under the Pension Plan as of that date (determined with regard to the
Code Limitations applicable under the Pension Plan).

 

-3-



--------------------------------------------------------------------------------

OR

(b) The aggregate amount of the benefit accrued by the Participant or
Beneficiary, as applicable, as of the Effective Date under the provisions of the
ISI Supplemental Plans.

It is the intent of this Section 4.1 that the Supplemental Retirement Benefit
described above shall be determined at all times in a manner consistent with
then current Code Limitations. Accordingly, the determinations made pursuant to
this Section 4.1 shall be based upon adjustments employed in determining the
amount of the benefit described above, and shall be subject to adjustments which
reflect the Code Limitations with respect to the computation of benefits under
the Pension Plan. No Supplemental Retirement Benefit shall be payable to any
Participant or Beneficiary unless, at the time of the Participant’s termination
of employment with the Employers and their affiliates, the Participant has been
credited with at least five Years of Vesting Service under the Pension Plan;
provided, however, that, in the event of a Change in Control (as defined in
Section 5.3), all benefits accrued under the Plan as of the date such Change in
Control shall become fully and irrevocably vested and shall become distributable
to Participants (and Beneficiaries) at such time and in such manner pursuant to
the provisions of the Plan as in effect on the day immediately preceding the
date of such Change in Control.

4.2 Payment of Supplemental Retirement Benefit.

(a) Except as otherwise provided herein, the Supplemental Retirement Benefit
which a Participant or Beneficiary is eligible to receive shall be paid by the
Employers at the same time, in the same form and subject to substantially the
same conditions, as is the benefit paid to such Participant or Beneficiary under
the Pension Plan.

(b) To the extent provided by Section 4.4, the Employers may purchase an annuity
with respect to any portion of a Participant’s or Beneficiary’s Supplemental
Retirement Benefit in full satisfaction thereof.

(c) The Employers may, in their sole discretion, distribute the Supplemental
Retirement Benefit of any Participant described in Section 4.4(a) in a lump sum
at the time of the Participant’s retirement.

(d) Notwithstanding any other provision of this Plan, a Participant who, as of
the Effective Date, was a Participant in and had an accrued benefit under the
ISI Supplemental Plans (or any Beneficiary of such a Participant) shall not be
entitled to any portion of his Supplemental Retirement Benefit which is
attributable to benefits accrued under the ISI Supplemental Plans unless such
Participant (or Beneficiary, if applicable) agrees that his right to benefits
supplemental to those of the Pension Plan is limited to his rights under this
Plan and that he shall have no claim under or against the ISI Supplemental Plans
or against Inland Steel Industries, Inc. or any of its affiliates for any
benefits accrued under the ISI Supplemental Plans.

(e) Notwithstanding any other provision of the Plan to the contrary, if a
Participant’s or Beneficiary’s Supplemental Retirement Benefit is paid in a lump
sum, such payment shall be in complete satisfaction of all amounts otherwise
payable to such

 

-4-



--------------------------------------------------------------------------------

Participant or Beneficiary under the Plan and neither the Participant nor
Beneficiary shall have any further rights to benefits under the Plan (other than
benefits based on additional accruals of benefits (other than increases
described in Section 4.3) under the Pension Plan). Any optional form of benefit
payable under the Plan, including a lump sum, shall be the actuarial equivalent
of the benefit otherwise payable to the Participant or Beneficiary, determined
by applying the appropriate interest rate and other actuarial assumptions then
set forth in the Pension Plan.

4.3 Pension Plan Increase.

In the event the Pension Plan is amended to increase the benefit payable to
participants or beneficiaries then receiving benefits under the Pension Plan,
benefits payable under the Plan shall be adjusted or commenced accordingly for
Participants or Beneficiaries; provided that no such adjustment shall be made if
the Participant or Beneficiary received a single sum distribution under the
Plan; and provided, further, that no such adjustment shall be made with respect
to any portion of a Participant’s or Beneficiary’s Supplemental Retirement
Benefit for which an annuity has been purchased pursuant to Section 4.4.

4.4 Purchase of Annuities.

The Employers shall not be obligated to purchase an annuity for any Participant
or for any portion of a Participant’s Supplemental Retirement Benefit,
notwithstanding the purchase of an annuity with respect to any other Participant
or any other portion of the Participant’s Supplemental Retirement Benefit. The
purchase of annuities under the Plan shall be governed by the following:

(a) The purchase of annuities under this Section 4.4 shall be limited to
Supplemental Retirement Benefits payable to Participants who meet all of the
following requirements:

(i) completion of at least five years of Vesting Service under the Pension Plan;

(ii) annual compensation in excess of $150,000; and

(iii) attainment of age 55.

(b) Any annuity purchased with respect to any Participant’s Supplemental
Retirement Benefit shall be issued to and distributed to such Participant, who
shall be the sole owner of such annuity and shall contain such terms not
inconsistent with this Section 4.4 as the Committee shall determine in its sole
discretion.

(c) Annuity payments to a Participant under any annuity purchased pursuant to
this Section 4.4 shall commence as of the date on which the Participant attains
age 65 or the first day of the month thereafter; provided, however, that any
such annuity may provide that, in the event of the Participant’s death prior to
attainment of age 65, benefits payable to any Beneficiary may commence as of any
earlier date provided by the terms of the annuity.

 

-5-



--------------------------------------------------------------------------------

(d) The monthly benefit amount to be provided by any annuity purchased pursuant
to this Section 4.4 shall be such amount as the Committee, in its sole
discretion, determines would provide, on an after-tax basis, an amount equal to
the amount estimated to be the after-tax benefit to the Participant of monthly
benefits payable by the Employers under Section 4.2, commencing at the
Participant’s age 65. Such determination shall be made by the Committee, in its
sole discretion, based upon such rates and factors as the Committee, in its sole
discretion, deems appropriate. No change in annuity benefits shall be required
by reason of any subsequent change in such rates and factors; provided, however,
that in determining the amount of any subsequent annuity purchased under this
Section 4.4, the Committee may, in its sole discretion, take into account any
change in such rates and factors and the benefits payable under any annuity
previously purchased under this Section 4.4. Notwithstanding the foregoing, with
the consent of the Participant, the Committee may substitute any form of fixed
or variable annuity in lieu of the annuity otherwise provided by this paragraph
(d), provided that such substitution does not result in a change in the cost of
the annuity or the commencement date of the annuity payments.

(e) The Company shall make a tax gross-up payment to any Participant for whom an
annuity is purchased under this Section 4.4 in such amount as the Committee
shall determine, in its sole discretion, would be necessary to make such
Participant whole for federal, state and local income taxes attributable to the
receipt of the annuity and the gross-up payment, based upon such tax rates as
the Committee shall determine in its sole discretion.

(f) To the extent that the Company has purchased an annuity under this
Section 4.4 with respect to any portion of a Participant’s Supplemental
Retirement Benefit, such annuity and the tax gross-up payment under paragraph
(e) above shall be in full satisfaction of all obligations of the Employers to
the Participant or his Beneficiary attributable to such portion of the
Participant’s Supplemental Retirement Benefit.

(g) A purchase of an annuity under this Section 4.4 shall have no effect on the
monthly benefits payable to the Participant under Sections 4.1 and 4.3 prior to
the Participant’s attainment of age 65. In the event of the Participant’s death
prior to attainment of age 65, the benefit payable to any Beneficiary of the
Participant shall be determined solely on the basis of the monthly benefits
which would otherwise have been payable to the Participant under the Plan prior
to attainment of age 65 and taking into account the amount payable to the
Beneficiary under the Pension Plan.

(h) If an annuity has not been purchased in accordance with the foregoing
provisions of this Section 4.4 with respect to any portion of the Supplemental
Retirement Benefit payable after attainment of age 65 to a Participant who meets
all of the requirements of paragraph (a) above then, except for any portion
payable in the form of a lump sum in accordance with Section 4.2, upon such
Participant’s termination of employment with the Employers and their affiliates,
the Company may purchase an annuity for such portion in accordance with
paragraphs (b) through (g) above.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 5

5.1 Amendment to Conform with Law.

The Company may make such changes in, additions to, and substitutions in the
provisions of the Plan, to take effect retroactively or otherwise, as deemed
necessary or advisable for the purpose of conforming the Plan to any present or
future law relating to plans of this or a similar nature, and to the
administrative regulations and rulings promulgated thereunder.

5.2 Other Amendments and Termination.

The Company may amend or terminate the Plan at any time, without the consent of
any Participant or Beneficiary; provided, however, that:

(a) the provisions of Section 5.3 may not be amended after the date of a Change
in Control without the written consent of a majority in both number and interest
of the Participants in the Plan, other than those Participants who are both
(i) not employed by the Company and its affiliates (collectively “RTI”) as of
the date of the Change in Control, and (ii) not receiving nor could have
commenced receiving benefits under the Pension Plan as of the date of the Change
in Control, both immediately prior to the Change in Control and at the date of
such amendment; and

(b) the Plan shall not be amended or terminated so as to reduce or cancel the
benefits which have accrued to a Participant or Beneficiary prior to the later
of the date of adoption of the amendment or termination or the effective date
thereof, and in the event of such amendment or termination, any such accrued
benefit hereunder shall not be reduced or cancelled.

Notwithstanding the provisions of paragraph (b) next above, in the event the
Pension Plan is terminated or curtailed with the result that pension payments to
retired employees and survivor and contingent annuity payments to beneficiaries
are discontinued or reduced the Supplemental Retirement Benefit then being paid
or in the future payable pursuant to the Plan shall similarly be discontinued or
reduced in the same ratio as payments under the Pension Plan are discontinued or
reduced.

5.3 Manner and Form of Amendment or Termination.

Any amendment or termination of the Plan by the Company shall be made by action
of the Board of Directors of the Company; provided, however, that (i) the
Treasurer of the Company, and (ii) the Vice President-Human Resources of the
Company (or such other person as designated by the Chairman of the Board of
Directors of the Company) are jointly authorized, by written action signed by
both individuals, to adopt and place in effect any amendments to the Plan and
any related documents as they jointly deem necessary or advisable:

(a) to maintain the Plan and any related documents in compliance with applicable
law;

(b) to relieve administrative burdens with respect to those documents;

 

-7-



--------------------------------------------------------------------------------

(c) to conform the Plan to the provisions of any applicable collective
bargaining agreement; or

(d) to provide for other changes in the best interests of Participants and
Beneficiaries.

without the necessity for further action by the Board of Directors of the
Company or subsequent ratification: provided, however, that any action or
amendment that would have the effect of:

(i) terminating the Plan;

(ii) changing the structure of the Committee under which the Plan is
administered;

(iii) authorizing an Affiliate to adopt the Plan;

(iv) materially changing the benefits under the Plan; or

(v) materially increasing anticipated costs associated with the Plan by more
than $15 million, except for changes to comply with applicable law;

may not be made without approval or ratification by the Board of Directors of
the Company.

Notwithstanding the foregoing, either of the Board of Directors of the Company
or the Chairman of the Company may from time to time authorize another officer
or officers to adopt and place into effect (without the further need for Board
authorization) amendments to the Plan and any related documents within the
parameters set forth in subparagraphs (a) through (d) above and subject to the
limitations in subparagraphs (i) through (v) above. If and to the extent the
Board or the Chairman does so authorize other officer(s), that officer or those
officers will have the powers described above in this Section 5.3. Certification
of any amendment or termination of the Plan shall be furnished to the Committee
by the Company.

5.4 Notice of Amendment or Termination.

The Committee shall notify Participants or Beneficiaries who are affected by any
amendment or termination of the Plan within a reasonable time thereof.

5.5 Change in Control. For purposes of this Section 5.5, a “Change in Control”
shall be deemed to have occurred if:

(a) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than
(i) the Company and its affiliates (collectively referred to herein as “RTI”),
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of RTI, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),

 

-8-



--------------------------------------------------------------------------------

directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from RTI) representing 20% or more of the combined voting power of the Company’s
then outstanding securities;

(b) during any period of two consecutive years individuals who at the beginning
of such period constitute the Board of Directors of the Company and any new
director whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(“Continuing Directors”), cease for any reason to constitute a majority thereof;
; provided, however, that no director designated by a person who has entered
into an agreement with the Company to effect a transaction described in clauses
(a), (c) or (d) of this paragraph (b) shall be deemed a Continuing Director for
the purposes of this clause 5.5(b) and, provided, further that if any new
director assumes office in connection with or as a result of an actual or
threatened proxy or other election contest of the Board, then the nomination or
election of such new director shall not constitute, or be deemed to constitute,
an approval by the Continuing Directors, for purposes of this Section 5.5(b).

(c) there occurs a merger or consolidation of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of RTI, at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

A Change in Control shall also be deemed to occur with respect to any
Participant or Beneficiary for purposes of the Plan if there occurs:

(1) a sale or disposition, directly or indirectly, other than to a person
described in clause (i), (ii) or (iii) of paragraph (a) next above, of
securities of the Participant’s employer, any direct or indirect parent company
of the Participant’s employer or any company that is a subsidiary of the
Participant’s employer and is also a significant subsidiary (as defined below)
of the Company (the Participant’s employer and such a parent or subsidiary being
a “Related Company”), representing 50% or more of the combined voting power of
the securities of such Related Company then outstanding;

 

-9-



--------------------------------------------------------------------------------

(2) a merger or consolidation of a Related Company with any other corporation,
other than:

A. a merger or consolidation which would result in the voting securities of the
Related Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity), in combination with the ownership of any trustee or other
fiduciary holding voting securities under an employee benefit plan of the
Company, at least 60% of the combined voting power of the voting securities of
the Related Company or such surviving entity outstanding immediately after such
merger or consolidation;

B. a merger or consolidation effected to implement a recapitalization of the
Related Company (or similar transaction) in which no person acquires more than
50% of the combined voting power of the Related Company’s then outstanding
voting securities; or

(3) the sale or disposition of all or substantially all the assets of a Related
Company to a person other than a majority owned direct or indirect subsidiary of
the Company.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred with respect to a Participant for purposes of the Plan if (I) such
transaction includes or involves a sale to the public or a distribution to the
stockholders of the Company of more than 50% of the voting securities of the
Participant’s employer or a direct or indirect parent of the Participant’s
employer, and (II) the Participant’s employer or a direct or indirect parent of
the Participant’s employer agrees to become a successor to the Company under an
individual agreement between the Company and the Participant or the Participant
is covered by an agreement providing for benefits upon a change in control of
his or her employer following an event described clauses (1), (2) or (3) next
above. For purposes of the Plan, the term “significant subsidiary” has the
meaning given to such term under Rule 405 of the Securities Act of 1933, as
amended.

ARTICLE 6

6.1 No Right to Employment.

Neither the creation of the Plan nor anything contained herein shall be
construed as giving any Participant hereunder or other employees of the
Employers any right to remain in the employ of the Employers or any affiliate
thereof.

6.2 Successors and Assigns.

All rights and obligations of this Plan shall inure to, and be binding upon the
successors and assigns of the Company.

 

-10-



--------------------------------------------------------------------------------

6.3 Inalienability.

Except so far as may be contrary to the laws of any state having jurisdiction in
the premises, a Participant or Beneficiary shall have no right to assign,
transfer, hypothecate, encumber, commute or anticipate his interest in any
payments under the Plan and such payments shall not in any way be subject to any
claim against any Participant or Beneficiary.

6.4 Incompetency.

If any Participant or Beneficiary is, in the opinion of the Committee, legally
incapable of giving a valid receipt and discharge for any payment, the Committee
may, at its option, direct that such payment or any part thereof be made to such
person or persons who in the opinion of the Committee are caring for and
supporting such Participant or Beneficiary, unless it has received due notice of
claim from a duly appointed guardian or conservator of the estate of the
Participant or Beneficiary. A payment so made will be a complete discharge of
the obligations under this Plan to the extent of and as to that payment, and
neither the Committee nor the Employers will have any obligation regarding the
application of the payment.

6.5 Controlling Law.

To the extent not preempted by the laws of the United States of America, the
laws of the State of Illinois shall be the controlling state law in all matters
relating to the Plan.

6.6 Severability.

If any provisions of the Plan shall be held illegal or invalid for any reason,
the illegality or invalidity shall not affect the remaining parts of the Plan,
but the Plan shall be construed and enforced as if the illegal and invalid
provisions never had been included herein.

6.7 Limitations on Provisions.

The provisions of the Plan and any Supplemental Retirement Benefits shall be
limited as described herein. Any benefit payable under the Pension Plan shall be
paid solely in accordance with the terms and provisions of the Pension Plan, as
appropriate, and nothing in the Plan shall operate or be construed in any way to
modify, amend, or affect the terms and provisions of the Pension Plan.

6.8 Gender and Number.

Whenever the context requires or permits, the gender and number of words shall
be interchangeable.

 

-11-



--------------------------------------------------------------------------------

ARTICLE 7

7.1 Application for Benefits and Review Procedures.

The Claims Procedure set forth in the Pension Plan shall apply to any claim for
benefits under the Plan. The “Plan Administrator” for purposes of applying such
Claims Procedure to this Plan shall be the Committee.

 

 

-12-